DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 02/22/22.  Regarding the amendment, claims 11, 18, and 20 are canceled, claims 1-10, 12-17, and 19 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David S. Bir (Reg. No. 38,383)  on 02/25/22.
The application has been amended as follows: 
Claim 1 line 20, “the base” has been changed to -- a base --;
Claim 4 line 4, “a base, a head” has been changed to -- the base, the head--;
Claim 4 line 5, “a tail” has been changed to – the tail --.

Allowable Subject Matter
Claims 1-10, 12-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a motor rotor, as recited in independent claim 1 and its dependent claims 2-10, comprising: 
a rotor body (112, fig 1); 
axially extending first and second magnets (130, 140) embedded into the body (112), the first magnet (130) and the second magnet (140) being arranged at an angle and spaced apart, the first magnet (130) comprising a first surface (131) away from a central axis (X) of the rotor body (112) and a second surface (133) facing the central axis (X), the second magnet (140) comprising a third surface (141) away from the central axis (X) and a fourth surface (143) facing the central axis (X), wherein the first surface (131) and the third surface (141) define a first area (I) of the rotor body (112) away from the central axis (X) and a second area (II) of the rotor body (X) close to the central axis (X); 
an axially extending magnetic shielding component (150) disposed between the first magnet (130) and the second magnet (140), wherein the magnetic shielding component (150) includes a first contact surface (S1) located within the first area (I) and a second contact surface (S2) located within the second area (II); 
the first contact surface (S1) facing the central axis (X) and in contact with the first area (I), and the second contact surface (S2) facing a periphery of the rotor body (112) and in contact with the second area (II); 
a third magnet (550, fig 5) and a fourth magnet (560), the third magnet (550) and the fourth magnet (560) forming a V shape and disposed farther away from the central axis (X’) than the first magnet (530) and the second magnet (540) in a radial direction, 
wherein the magnetic shielding component (570) comprises a base (571), a head (573) connected with the base (571) and located in the first area (I) and a tail (575) connected with the base (571) and located in the second area (II), the base (571) provided with a first pair of wings (577) extending therefrom and respectively adjacent to the first magnet (530) and the second magnet (540), and a second pair of wings (579) extending from the base (571) respectively adjacent to the third magnet (550) and the fourth magnet (560). 
    PNG
    media_image1.png
    699
    607
    media_image1.png
    Greyscale

the magnetic shielding component (570) comprises a first pair of wings (577) and a second pair of wings (579) extending from the base(571), two ends of the first pair of wings (577) being adjacent to the first magnet (530) and the second magnet (540), and two ends of the second pair of wings (579) being adjacent to the third magnet (550) and the fourth magnet (560).



    PNG
    media_image2.png
    452
    579
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEDA T PHAM/           Examiner, Art Unit 2834

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834